Exhibit 10.1

FIVE BELOW, INC.

2020 PERFORMANCE BONUS PLAN

Section 1. Purpose. The purpose of the Five Below, Inc. Performance Bonus Plan
(the “Plan”) is to benefit and advance the interests of Five Below, Inc., a
Pennsylvania corporation (the “Company”), by rewarding selected employees of the
Company and its subsidiaries and divisions (each such subsidiary or division is
referred to herein as a “Business Unit”) for their contributions to the
Company’s financial success and thereby motivate them to continue to make such
contributions in the future by granting performance-based awards (“Awards”).

Section 2. Certain Definitions. For the purposes of the Plan the following terms
shall be defined as set forth below:

(a)    “Base Salary Percentage” means a percentage of an Eligible Person’s
annual base salary in effect as of the later of (i) the first day of the
Performance Period or (ii) the common salary adjustment date within the
Performance Period.

(b)    “Board” means the Board of Directors of the Company.

(c)    “Code” means the Internal Revenue Code of 1986, as amended.

(d)    “Committee” means the Compensation Committee of the Board.

(e)    “Eligible Persons” has the meaning given to that term in Section 4
hereof.

(f)    “Fiscal Year” means the fiscal year ending on the Saturday closest to
January 31 of each year or such other period that the Company may hereafter
adopt as its fiscal year.

(g)    “Performance Period” means the period of time over which the Performance
Threshold must be satisfied, which period may be of such length as the
Committee, in its discretion, shall select. The Performance Period need not be
identical for all Awards. Within one Fiscal Year, the Committee may establish
multiple Performance Periods.

(h)    “Performance Threshold” means, with respect to any Target, a minimum that
must be attained for a Participant to receive an Award based on such Target.

(i)    “Target” means any financial, operational, individual or other Company
goal, which shall be equal to a desired level or levels (as may be measured on
an absolute or relative basis, where relative performance may also be measured
by reference to: past performance of the Company or a Business Unit, a group of
peer companies or by a financial market index) of attainment for such goal, for
any Performance Period, as determined by the Committee in its discretion.



--------------------------------------------------------------------------------

Section 3. Administration of the Plan.

(a)    Generally. The Plan shall be administered by the Committee. The Committee
is authorized to administer, interpret and apply the Plan and from time to time
may adopt such rules, regulations and guidelines consistent with the provisions
of the Plan as it may deem advisable to carry out the Plan, except that the
Committee may authorize any one or more of its members, or any officer of the
Company, to execute and deliver documents on behalf of the Committee. The
Committee’s interpretations of the Plan, and all actions taken and
determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding on all parties concerned, including
the Company, its stockholders and Participants (as defined below). The Committee
shall have authority to determine the terms and conditions of the Awards granted
to Participants.

(b)    Delegation. The Committee may delegate its responsibilities for
administering the Plan to any executive officer of the Company, as the Committee
deems necessary; provided however, that the Committee shall not delegate its
responsibilities under the Plan relating to Eligible Persons who are subject to
the requirements of Section 16 of the Securities Exchange Act of 1934, as
amended.

(c)    Reliance and Indemnification. The Committee may employ attorneys,
consultants, accountants or other persons, and the Committee, the Company and
its officers and directors shall be entitled to rely upon the advice, opinions
or valuations of any such persons. No member of the Committee nor any executive
officer of the Company shall be personally liable for any action, determination
or interpretation taken or made in good faith by the Committee or such executive
officer of the Company with respect to the Plan or Awards granted hereunder, and
all members of the Committee and each executive officer of the Company shall be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.

Section 4. Eligible Persons. All employees of the Company shall be eligible to
participate in the Plan (“Eligible Persons”). An individual shall be deemed an
employee for purposes of the Plan only if such individual receives compensation
from either the Company or one of its Business Units for services performed as
an employee of the Company or any one of its Business Units for any period
during a Performance Period.

Section 5. Awards; Participants. Awards may be granted only to Eligible Persons
with respect to each Performance Period, subject to the terms and conditions set
forth in the Plan. An Eligible Person who has been chosen to receive an Award
under the Plan shall be referred to as a “Participant.”

Section 6. Determination of Targets, Performance Thresholds and Base Salary
Percentage. Prior to the end of the Performance Period, the Committee shall
adopt each of the following with respect to each Participant:

(a)    one or more Targets, which shall be equal to a desired level or levels
for any Performance Period of any, or a combination of any, quantitative
criteria (the “Quantitative Criteria,” which Quantitative Criteria may include,
without limitation, any financial criteria) or

 

-2-



--------------------------------------------------------------------------------

qualitative criteria (the “Individual Criteria”). With respect to any
Participant who is employed by a Business Unit, the Quantitative Criteria may be
based on the results of such Business Unit, consolidated results of the Company,
or any combination of the two;

(b)    a “Performance Threshold” with respect to each Target, applicable to one
or more Quantitative Criteria or Individual Criteria;

(c)    either (i) a Base Salary Percentage, or (ii) fixed monetary amounts,
which, in each case, shall be payable as an Award in the event that 100% of such
Participant’s Targets are achieved; and

(d)    a mathematical formula or matrix that shall contain weighting for each
Target and indicate the extent to which Awards will be paid if such
Participant’s Performance Thresholds with respect to his or her Targets are
achieved or exceeded.

The Committee may make such adjustments, to the extent it deems appropriate, to
the Targets and Performance Thresholds to compensate for, or to reflect, any
material changes which may have occurred in accounting practices, tax laws,
other laws or regulations, the financial structure of the Company, acquisitions
or dispositions of Business Units or any unusual circumstances outside of
management’s control which, in the sole judgment of the Committee, alters or
affects the computation of such Targets and Performance Thresholds or the
performance of the Company or any relevant Business Unit (each an “Extraordinary
Event”).

Section 7. Calculation of Awards; Certification; Payment; Deferral. As soon as
practicable after the end of the Performance Period, and subject to any
necessary verification, the Committee shall determine with respect to each
Participant whether and the extent to which the Performance Thresholds
applicable to such Participant’s Targets were achieved or exceeded. Such
Participant’s Award, if any, shall be calculated in accordance with the
mathematical formula or matrix determined pursuant to Section 6. The Committee
shall certify the amount of such Award and whether each material term of the
Plan relating to such Award has been satisfied. Such Award shall become payable
in cash as promptly as practicable thereafter, provided, however, that any Award
shall be paid within 2 1⁄2 months of the end of the Fiscal Year in which the
Award is no longer subject to a risk of forfeiture.

Section 8. Modifications to Awards. At any time prior to the payment of an
Award, the Committee may, in its sole discretion, increase, decrease or
eliminate the Award payable to any Participant. The Committee may make such
adjustments, to the extent it deems appropriate to any Award to compensate for,
or to reflect, any Extraordinary Event. The determination of the Committee as to
matters set forth in this Section 8 shall be final and conclusive.

Section 9. Adjustment; Repayment of Awards. All Awards paid or to be paid under
the Plan are subject to rescission, cancellation or recoupment, in whole or in
part, under any current or future “clawback” or similar policy of the Company
that is applicable to the Participant.

Section 10. Employment Requirement. No Participant shall have any right to
receive payment of any Award unless such Participant remains in the employ of
the Company or a Business Unit through the date of payment of such Award;
provided, however, that the Committee may, in its sole discretion, pay all or
any part of an Award to any Participant who,

 

-3-



--------------------------------------------------------------------------------

prior to such date of payment, terminates employment, so long as the Performance
Thresholds applicable to the Participant’s Targets were achieved or exceeded.
The amount of such payment, if any, will be calculated, and to the extent
determined by the Committee, paid as provided in Section 7. The determination of
the Committee shall be final and conclusive.

Section 11. Miscellaneous.

(a)    No Contract; No Rights to Awards or Continued Employment. The Plan is not
a contract between the Company and any Participant or other employee. No
Participant or other employee shall have any claim or right to receive Awards
under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving any employee any right to be retained by the Company or any
of its Business Units.

(b)    No Right to Future Participation. Participation in the Plan during one
Performance Period shall not guarantee participation during any other
Performance Period.

(c)    Restriction on Transfer. The rights of a Participant with respect to
Awards under the Plan shall not be transferable by the Participant to whom such
Award is granted (other than by will or the laws of descent and distribution),
and any attempted assignment or transfer shall be null and void and shall permit
the Committee, in its sole discretion, to extinguish the Company’s obligation
under the Plan to pay any Award with respect to such Participant.

(d)    Tax Withholding. The Company or a subsidiary thereof, as appropriate,
shall have the right to deduct from all payments made under the Plan to a
Participant or to a Participant’s beneficiary or beneficiaries any Federal,
foreign, state or local taxes required by law to be withheld with respect to
such payments.

(e)    No Restriction on Right of Company to Effect Changes. The Plan shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any recapitalization, reorganization, merger, acquisition,
divestiture, consolidation, spin off, combination, liquidation, dissolution,
sale of assets, or other similar corporate transaction or event involving the
Company or a subsidiary thereof or any other event or series of events, whether
of a similar character or otherwise.

(f)    Source of Payments. The Plan shall be unfunded. The Plan shall not create
or be construed to create a trust or separate fund or segregation of assets of
any kind or a fiduciary relationship between the Company and a Participant or
any other individual, corporation, partnership, association, joint-stock
company, trust, unincorporated organization, or government or political
subdivision thereof. To the extent that any Participant is granted an Award
hereunder, such Participant’s right to receive payment of such Award shall be no
greater than the right of any unsecured general creditor of the Company.

(g)    No Interest. If the Company for any reason fails to make payment of an
Award at the time such Award becomes payable, the Company shall not be liable
for any interest or other charges thereon.

(h)    Amendment and Termination. The Committee may at any time and from time to
time alter, amend, suspend or terminate the Plan in whole or in part.

 

-4-



--------------------------------------------------------------------------------

(i)    Headings. The headings of sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Plan.

(j)    Governing Law. The validity, construction, interpretation, administration
and effect of the Plan and of its rules and regulations, and rights relating to
the Plan, shall be determined solely in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to the choice-of-law principles
thereof, and applicable federal law.

(k)    Severability. If any term or provision (“Provision”) of the Plan or the
application thereof as to any Participant or circumstance is, to any extent,
found to be illegal or invalid, then the Committee shall sever such Provision
from the Plan and, thereupon, such Provision shall not be a part of the Plan.

(l)    Effective Date. The Plan shall be effective as of March 10, 2020.

 

-5-